Citation Nr: 0521818	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  95-16 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (OR)
in New York, New York



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from March to June 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 RO decision.  

The veteran offered testimony at hearings held at the RO in 
April 1999 and April 2000.  

The Board remanded the veteran's claim for further 
evidentiary development in March 2001and May 2004.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran has reported that he was rejected for service 
on three occasions because of high blood pressure before he 
was accepted for active duty.  

3.  The veteran's preexisting hypertension is not shown to 
have undergone and increase severity during his brief period 
of active service.  



CONCLUSION OF LAW

The veteran's preexisting hypertension was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

VCAA and the implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

With respect to the veteran's claim, the Board notes that the 
RO issued letters dated in October 2001 and February 2004 
that informed the veteran of the medical and other evidence 
needed to substantiate his claim.  In a statement received in 
February 2004, the veteran indicated he had no further 
evidence to submit.  

In the Statement of the Case (SOC) dated in June 1995and the 
Supplemental Statement of the Case (SSOC) dated in May 2003, 
the RO provided the veteran with pertinent information 
regarding his claim.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that in April 1999 and April 2000, the 
veteran testified at a personal hearing held at the RO.  
Transcripts of those hearings are of record.  

Further, the veteran's claims have been extensively developed 
pursuant to Board action taken in March 2001and May 2004.  
Additionally, he was accorded a VA examination that was 
completed in April 2003.  

The veteran has not suggested that there are missing VA or 
private medical records that need to be obtained, nor is the 
Board aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


Analysis

The veteran asserts that his hypertension was aggravated by 
his active duty.  

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  The occurrence of symptoms, in the absence 
of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002).  

Initially, the Board notes that the medical evidence 
establishes that the veteran currently suffers from 
hypertension.  In this regard, the Board notes the submitted 
VA and private records deal with treatment rendered the 
veteran for hypertension many years after service.  

However, in this case, the veteran has testified that he was 
disqualified for enlistment in the Army based on three high 
blood pressure readings which categorized him as 4F.  On his 
fourth physical examination, the veteran was found fit for 
enlistment.  

The service medical records show of a diagnosis of 
hypertensive vascular disease in May 1953.  These records 
also serve to confirm the veteran's statements that he had 
had hypertension prior to this period service.  

A Surgeon General's report reflects a period of 
hospitalization for hypertensive vascular disease, benign, 
that was "not previously recorded, not sequelae of another 
disease, EPTS (existed prior to service)."  The veteran did 
not complete basic training.  In June 1953, a Medical Board 
recommended separation from service for hypertensive vascular 
disease, which existed prior to service.  

Having found that the hypertension existed prior to the 
veteran's period of service extending from March to June 
1950, the Board must now determine whether it was aggravated 
by service.  

In this regard, the Board finds the most probative evidence 
of record to be the report of the VA medical examination 
conducted in April 2003 that opined that period of the 
veteran's service was not an adequate time for hypertension 
to develop "any late sequelae."  

The private medical records reflect an initial entry dated in 
August 1972 for treatment of lightheadedness.  Sinus 
tachycardia was noted along with a blood pressure reading of 
150/90.  

On VA examination in April 1979, the veteran was noted to 
have a sitting blood pressure reading of 172/90 and standing 
blood pressure reading of 150/110.  An echocardiogram (EKG) 
report dated in March 1979 was reported to be within normal 
limits.  The examiner's diagnosis was that of hypertension.  

In a letter dated in October 1996, the RO was informed that 
the veteran was hospitalized in October 1991 for unstable 
angina and post-myocardial infraction.  During his 
hospitalization, he underwent coronary bypass graft, triple 
procedure.  

The Board has reviewed VA clinical records dated from 1991 to 
2004.  Essentially, the records reflect ongoing outpatient 
treatment for hypertension.  In an October 1991 entry, the 
veteran was noted to have a past medical history for 
hypertension, first diagnosed in 1953, but never treated 
medically.  

The Board notes that the veteran testified at hearings in 
April 1999 and April 2000.  In April 1999, the veteran 
testified that, following his discharge, he did not receive 
any checkups for hypertension but sought medical treatment 
for hypertension "in the last couple years.  He reported 
that, after service, he "went to work and never felt right" 
but sought no medical treatment.  

However, in April 2000, the veteran testified that, 
immediately following his discharge from the military, he 
sought private treatment for his high blood pressure, for 
which treatment records were unavailable.  

The veteran stated that, prior to the military, he did not 
suffer from dizzy spells or any complications, but the stress 
of training aggravated his blood pressure.  

However, in his initial claim in January 1979, the veteran 
reported post service treatment for a high blood pressure 
from a Dr. G, who was noted to be deceased. Reportedly, his 
records were unavailable.  The veteran noted that he had been 
treated by this physician from 1976 to 1978.  The veteran 
also noted that his high blood pressure had begun in 1950.  

As a layman without medical training and expertise, the 
veteran is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Here, the veteran has presented no competent evidence to 
support his lay assertions of service aggravation of his 
preexisting hypertension.  In fact, the evidentiary record 
when reviewed in its entirety shows, following service, no 
evidence of hypertension or actual treatment for the 
condition until 1976.  

Given the recently obtained VA medical opinion and the 
evidence showing increased disability many years after 
service, the Board finds that the preexisting hypertension 
did not undergo an increase in severity while the veteran was 
performing active duty.  

Hence, as the preponderance of the evidence is against the 
claim, service connection for the claimed hypertension is 
warranted.  



ORDER

Service connection for hypertension is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


